Citation Nr: 1647870	
Decision Date: 12/22/16    Archive Date: 01/06/17

DOCKET NO.  13-06 207A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for heart disease, including coronary artery disease (CAD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fussell, Counsel



INTRODUCTION

The Veteran served on active duty from May 1959 to May 1962. He had additional periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) in the Indiana National Guard from January 1984 to June 1994.  He had INACDUTRA in the Army National Guard in 1988 and 1991.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  The Veteran initially requested a hearing before the Board, but in a letter received in December 2014, the Veteran withdrew that request.  

In March 2015, the case was remanded for additional development.  The case was again remanded in April 2016 for additional development.  Similarly, the case was again remanded in September 2016 for additional development.  

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Heart disease, including CAD, was first clinical demonstrated years after the Veteran's active military service and is not shown to be related thereto or to any period of ACDUTRA or INACDUTRA.



CONCLUSION OF LAW

The criteria for service connection for heart disease, including CAD, are not met.  38 U.S.C.A. § 101(2) and (24), 1112, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.1(d), 3.6, 3.102, 3.303, 3.307, 3.309 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA imposes on VA a duty to provide notice of how to substantiate a claim and to assist in evidentiary development.  VA's duty to notify was satisfied by a February 2011 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

As to the duty to assist, following three remands of this case for evidentiary development, the Veteran's service records are on file and extensive efforts were made to obtain private medical records.  VA has made reasonable efforts to identify and obtain relevant records for claim substantiation, as required by 38 U.S.C.A. § 5103A.  All identified and available post-service treatment private and VA records have been secured, or are contained in the electronic claims processing systems of VA.  

Moreover, in each of the three remands medical opinions were sought relative to the etiology and onset of the claimed heart disease.  It is not alleged that the evidentiary development following the three Board remands is insufficient for appellate adjudication, and there is no contention that the most recent medical opinion, obtained following the last remand in September 2016 is inadequate for adjudication.  The Board is entitled to assume the competence of a VA examiner and the adequacy of a VA medical examiner's opinion unless either is challenged.  See Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011); Bastien v. Shinseki, 599 F.3d 1301, 1307 (Fed.Cir. 2010); Rizzo v. Shinseki, 580 F.3d 1288, 1290-91 (Fed. Cir. 2009); and Cox v. Nicholson, 20 Vet. App. 563, 569 (2007); and Hilkert v. West, 12 Vet. App. 145, 151 (1999). 

And all this was in substantial compliance with the Board remands.  Substantial, rather than absolute or strict, remand compliance is the appropriate standard for determining remand compliance under Stegall v. West, 11 Vet. App. 268 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).

Further, the Veteran declined to testify in support of his claim.  In light of the foregoing, the Board concludes that there has been full VCAA compliance.  Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed.Cir. 2007).  

Background

The Veteran's STRs of his active duty are negative for heart disease, including CAD.  

The Veteran asserts that his heart disorder is related to his service in the Indiana National Guard. 

In January 1984, the Veteran reported that he was in good health and denied shortness of breath, pain or pressure in the chest, palpitation or pounding heart, or heart trouble.  The January 1984 examination for enlistment into the National Guard was normal.  

In a January 1988 report of medical history the Veteran reported no change in his history since his last examination, but disclosed an issue with high or low blood pressure.  On a periodic examination at that time an electrocardiogram (EKG) was performed.  He was found to have well-controlled hypertension.  The examination was normal and he was found to be qualified for retention. 

A January 1988 STR showed that the Veteran's test results were abnormal or elevated, and he was not cleared to enter the Army's Over 40 Training and Testing Program.  

A July 1988 disposition form indicated the Veteran failed Phase 1 of the Over 40 Medical Screening and he was not cleared for testing or training.  It was observed that Phase 2 of the screening would start at a later date. 

Another screening, completed in September 1991, revealed abnormal or elevated findings and the Veteran was not cleared for physical testing.  A cardiology consult noted that his findings suggested the possibility of a cardiovascular disorder.  

A November 1991 memorandum indicated the Veteran failed Phase 2 of the Over 40 Cardiovascular Risk Screening Program and he was not required to begin physical training or testing.  

In April 1992, the Veteran was given a temporary profile due to his failed cardiovascular screening; and, he was instructed that it was his personal responsibility to obtain a Phase 3 examination, which included either a nuclear cardiology study or a cardiac catheterization. 

An April 1992 private treatment record from K.A., M.D. showed that an EKG was performed, and the conclusion was that there was probably a positive submaximal stress test, electrocardiographically.  Dr. A. found that the Veteran's past history was relatively clean, but noted a history of hypertension.  The Veteran did not have a history of shortness of breath on exertion, orthopnea, or paroxysmal nocturnal dyspnea.  

In May 1992 Dr. A. diagnosed CAD (coronary artery disease) and performed a catheterization, ventriculogram, and coronary angiogram. 

In an October 1992 statement, Dr. A. indicated that the Veteran had cardiovascular disease and was treated for the disorder for approximately eight to nine months.  Dr. A. stated that the disorder was stable and did not propose any contraindications to continuing in his present service with the National Guard.  

In February 1993 the Indiana National Guard reviewed the October 1992 statement and concluded the Veteran was no longer medically qualified to remain in the Indiana National Guard.  

In a January 2015 statement by, a private physician, Dr. A.A., it was opined that it was at least as likely as not that the Veteran's CAD was related to the "service connected condition of coronary artery disease."  Dr. A.A. noted that Dr. A. diagnosed severe two vessel coronary artery disease in 1992 following a stress test and cardiac catheterization.  Dr. A.A. also noted that the Veteran did not have any risk factors and that the diagnosis was rendered as a result of an over 40 cardiovascular military screening.  

On VA examination in July 2015 an examiner noted that the Veteran was diagnosed with atherosclerotic cardiovascular disease in 1992, after a May 1992 abnormal EKG completed as a part of the National Guard medical screening.  The Veteran reported that at the time of the diagnosis he was treated for hypertension.  The examiner found that the Veteran's heart disorder was less likely than not related to active duty service, ACDUTRA, or INACDUTRA.  The examiner explained that the Veteran's heart disorder was not caused by ACDUTRA because he was diagnosed with asymptomatic coronary artery disease while he was in the process of going through screening for the National Guard.  The examiner also found the Veteran's heart disorder was not permanently worsened during ACDUTRA or INACDUTRA.  The examiner noted that the Veteran's October 1992 thallium stress test was normal and he was found to be "totally stable" at that time.  

In an April 2016 addendum opinion, the examiner that conducted the July 2015 examination opined that it was less likely than not that the Veteran's heart disorder was manifested in or related to a specific period of active service.  The examiner found that the Veteran's CAD was diagnosed at the time of a National Guard screening with an abnormal EKG and stress test.  The examiner determined that the Veteran was not on active duty at the time of diagnosis.  

In an October 2016 addendum opinion, the examiner that conducted the July 2015 examination opined that it was less likely than not that the currently diagnosed heart disorder began during or is otherwise etiologically related to a period of ACDUTRA.  

The opining VA examiner stated that, as requested in the Board remand, the January 1988 and September 1991 cardiovascular screenings, as well as January 2015 private medical opinion notes were reviewed.   The January 1988 Report of Medical Examination documented "hypertension-well controlled-no medication today prior to examination."  There was no evidence of ischemic heart disease documented in his January 1988 exam.  The September 1991 examination documented EKG findings of nonspecific ST-T wave changes.  A stress test was abnormal in September 1991.  

The opining VA examiner noted that the Veteran's private physician had opined in a January 2015 statement that the Veteran had CAD, asymptomatic, with no risk factors, and diagnosed as a result of an Over-40 cardiovascular military screening, such that it was at least as likely as not related to service.  However, the opining VA examiner stated that there was no evidence to support that conclusion that the Veteran's ischemic heart disease was related to service.  The Veteran did, in fact, have at least one risk factor, hypertension, that was diagnosed prior to his January 1988 military exam.  Further, upon review of Army National Guard dates listed in January 1988 and September 1991, all are considered INACDUTRA (pursuant to a VA memo scanned into VBMS on October 18, 2016).  

Principles of Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  However, not every manifestation of joint pain during service will permit service connection for disease of arthritis first shown as a clear-cut clinical entity at some later date.  38 C.F.R. § 3.303(b).  

When a claim for service connection is based on a period of ACDUTRA, there must be some evidence that the appellant became disabled as a result of a disease or injury incurred or aggravated in the line of duty during the period of ACDUTRA; or for INACDUTRA, there must be some evidence that the appellant became disabled as a result of an injury (not disease) incurred or aggravated in the line of duty during the period of INACDUTRA.  Smith v. Shinseki, 24 Vet. App. 40, 47 (2010).  In the absence of such evidence, the period of ACDUTRA or INACDUTRA would not qualify as "active military, naval, or air service," and the appellant would not qualify as a "veteran" by virtue of ACDUTRA service alone.  Id.; see also 38 U.S.C.A. § 101(2), (24); 38 C.F.R. §§ 3.1(d), 3.6.  

Assuming that the appellant did incur or aggravate a disease or injury during a period of ACDUTRA; or injury (not disease) incurred or aggravated during a period of INACDUTRA, by virtue of which the appellant would be a veteran, a rebuttable presumption of service connection exists for veterans with chronic diseases specifically listed at 38 C.F.R. § 3.309(a) (and not merely diseases which are "medically chronic"), including cardiovascular disease, if the chronicity is either shown as such in service which requires sufficient combination of manifestations for disease identification and sufficient observation to establish chronicity (as opposed to isolated findings or a mere diagnosis including the word 'chronic'), or manifests to 10 percent or more within one year of service discharge (under § 3.307).  If not shown as chronic during service or if a diagnosis of chronicity is legitimately questioned, continuity of symptomatology after service is required, 38 C.F.R. § 3.303(b), but the use of continuity of symptoms is limited to only those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.303(b), 3.307(a)(3), 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed.Cir. 2013).  

The competence, credibility, and probative (relative) weight of evidence, including lay evidence must be assessed.  See generally 38 U.S.C.A. § 1154(a).  Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the unique and readily identifiable features of a medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994); and 38 C.F.R. § 3.159(a)(2).  However, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  See 38 C.F.R. § 3.159(a)(1).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

The credibility of lay evidence may not be refuted solely by the absence of corroborating contemporaneous medical evidence, but it is a factor.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir. 2009).  VA may rely on an absence of an entry in a record as evidence that the event did not occur if the matter is of the kind that ordinarily would have been recorded.  Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011).  

Reasonable doubt will be favorably resolved and exists if there is an approximate balance of positive and negative evidence.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed.Cir. 2001).  

Analysis

Because in this case the appellant had active service in the Army from May 1959 to May 1962, he has achieved the status of being a Veteran for that period of military service.  If the claimant achieves "veteran" status through a prior period of active duty service and claims a disability incurring from injury or disease on ACDUTRA (or injury on INACDUTRA), the only presumption that can apply is the presumption of soundness.  Smith v. Shinseki, 24 Vet. App. 40, 45-46 (2010).  There must be an entrance examination prior to the period of ACDUTRA or INACDUTRA that the veteran claims the disease or injury occurred.  If not, the presumption of soundness does not attach.  

Further, in Mercado-Martinez v. West, 11 Vet. App. 415 (1998) it was stated that "in order to establish basic eligibility for veterans benefits based upon his service in the National Guard, the appellant must first establish that he was disabled ... from a disease or injury incurred or aggravated in the line of duty [in the National Guard].'  See Paulson v. Brown, 7 Vet. App. 466, 470 (1995) ('[A]n individual who has served only on active duty for training must establish a service-connected disability in order to achieve veteran status.')"  However, because service connection has not been established for disability incurred in a period of ACDUTRA or INACDUTRA, the appellant has not achieved veteran status as to his service in the Indiana National Guard and, so, as to service in the Indiana National Guard, and specifically any period of ACDUTRA or INACDUTRA therein, he is not entitled to the presumption of service connection for certain chronic diseases to which veterans are entitled, or to the presumption of aggravation. 

It is clear that the Veteran believes that his current cardiovascular disease had its onset while he was a member of a state National Guard.  However, he has not specified when the disease had its inception, i.e., during a specific period of ACDTURA.  In this regard, generally, service connection may not be granted for a disease, including cardiovascular disease, which had it onset during a period of INACDUTRA.  The Veteran points to records which indicate that he had heart disease while a member of a state National Guard.  However, such membership covered a period of over a decade.  The inception and even progression of such disease over an extended period of time is of very limited probative value as to establishing a relationship to any period of ACDUTRA.  

The Veteran also indicates that his cardiovascular disease progressively worsened during his membership in a state National Guard.  However, as stated even if this is true, an actual worsening must, nevertheless, be shown to have occurred during a period of ACDUTRA.  Mere progression of heart disease during over a decade of membership in a state National Guard is insufficient to establish a worsening during a specific period of ACDUTRA.  Even having failed physicals or being given physical profiles does not, standing alone, establish that the heart disease responsible for limiting his duties either arose or was aggravated during a period of ADCUTRA.  

Further, given the nature of the heart disease shown by the clinical evidence, the absence of relevant evidence establishing that it was incurred or aggravated during ACDUTRA, and the overall complexity of the facts of this case, the Board concludes that the Veteran is not competent to opine as to the origin or aggravation of the claimed heart disease.  Madden v. Gober, 125 F.3d 1477, 1480-81 (Fed. Cir. 1997) (explicitly rejecting the argument that "the Board must accept a veteran's evidence at face value, and reject or discount it only on the basis of rebuttal evidence proffered by the agency" and holding that the Board must determine "the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence").

Nothing in the record shows that the cause(s) of the claimed heart disease is within the ordinary knowledge of a lay person.  The Veteran has not demonstrated any medical knowledge, training or experience that would allow him to recognize such during service or identify its cause(s).  The similarities between his current symptoms and any which he may have experienced in-service may be relevant to an expert considering potential causes of the heart disease.  However, lay observation of these similarities alone is not competent evidence of causation or even aggravation.  For these reasons, the Board cannot accept the Veteran's statements that his heart disease began or was aggravated during any period of ACDUTRA.  

The favorable private medical opinions in this case do no more than indicate that the Veteran had heart disease which developed and progressed during his decade of service in the Indiana National Guard.  However, the private medical opinions do not attribute either the onset or any progression, i.e., aggravation, of heart disease to any period of ACDUTRA.  

However, this is a matter which was addressed by the VA examiner in this case.  After reviewing all the evidence of record, that examiner opined that the Veteran's current heart disease did not have its onset or increase in severity during any period of ACDUTRA.  Accordingly, the Board must give greater weight to the opinions expressed by the VA examiner.  See generally Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

Thus, the Board finds that the opinion of the VA examiner outweighs, for the reasons explained, the credibility of the Veteran's statements and the opinion expressed by the private physician.  In sum, the mere development of disability while a member of a state National Guard alone is insufficient to warranted service connection for the purpose of disability compensation.  Rather, as stated above, it must be shown that a claimed disease or injury was incurred or aggravated during a specific period of ACDUTRA or that an injury (not disease, other that certain illnesses not relevant to this case) was incurred or aggravated during a specific period of INACDUTRA.  

Thus, the preponderance of the evidence is against finding that the Veteran's heart disease is in any way related to his active service or to any period of ACDUTRA or INACDUTRA.  Accordingly, service connection for heart disease, including CAD, is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for heart disease, including CAD, is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


